Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
 	
Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Campbell (US 7,553,526), Hu Ind.Eng. (Hu et al., Ind. Eng. Chem. Res. 2010, 49, 5625-5630), Hu Colloids and Surfaces (Hu et al., Colloids and Surfaces A: Physicochem. Eng. Aspects 350 (2009) 65-70), Thies (EP 1 479 738), and Buri (US 2010/0222484) for the following reasons:
Campbell discloses a method of preparing inkjet recording media by applying a porous based layer onto paper, wherein the porous base layer is formed from an aqueous coating composition comprising a polymeric binder and precipitated scalenohedral calcium, e.g., ALBACAR HO which inherently has hedgehog structure as evidenced by Hu Ind. Eng. Campbell discloses adding both hydrophilic and hydrophobic polymers which read on claimed hydrophilizing and hydrophobizing agents, however, it fails to use a mixture of hedgehog shaped particles treated with hydrophilizing agent but not a hydrophobizing agent and hedgehog shaped particles treated with a hydrophobizing agent but not a hydrophilizing agent.
Colloids and Surfaces discloses a coating composition that is coated onto a paper substrate comprising a latex binder and precipitated calcium carbonate treated with a fatty acid hydrophobizing agent.  The exemplified calcium carbonate is Albacar HO which inherently has hedgehog structure as evidenced by Hu Ind. Eng.  Hu Colloids and Surfaces fails to disclose or suggest using a mixture of hedgehog shaped particles treated with hydrophilizing agent but not a hydrophobizing agent and hedgehog shaped particles treated with a hydrophobizing agent but not a hydrophilizing agent.
Thies discloses superhydrophobic coatings comprising inorganic nanoparticles having coated thereon reactive (i.e., hydrophilic) groups and apolar (i.e., hydrophobic) groups, however, it fails to disclose or suggest using a mixture of hedgehog shaped particles treated with hydrophilizing agent but not a hydrophobizing agent and hedgehog shaped particles treated with a hydrophobizing agent but not a hydrophilizing agent.
Buri discloses calcium carbonate that is made partially organophilic and partially hydrophilic by treated with polyacrylic acid, however, it fails to disclose or suggest using a mixture of calcium carbonate particles treated with hydrophilizing agent but not a hydrophobizing agent and calcium carbonate particles treated with a hydrophobizing agent but not a hydrophilizing agent.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn